Zimmerman, J.,
concurring in the judgment but dissenting from the syllabus and opinion. I am unwilling and find no good or sufficient reason to abolish the rule of practice originally adopted in the case of First National Bank v. Hayes & Sons, 64 Ohio St., 100, 59 N. E., 893, some 57 years ago, and which has since been followed by the courts of Ohio.
As is stated in 39 Ohio Jurisprudence, 875, Section 219:
“* * * the general rule, which is the one established by the Ohio courts, is that if both parties to an action, at the conclusion of all the evidence in the case, request the court to instruct a verdict — the plaintiff for a verdict in his favor and the defendant for a verdict in his favor — without making any request that the jury be allowed to determine any question of fact or indicating any desire to avail themselves, individually, of their right to have questions of fact submitted to the jury if their motions are denied, particularly after the court calls attention to the legal significance of simultaneous motions by both parties and extends the opportunity to withdraw them, the parties thereby clothe the court with the functions and duties that ordinarily rest in the hands of the jury and submit the case for its findings upon the facts as well as the law.”
On the facts in the instant case, the trial court acted too precipitately. Under the circumstances, the procedure indicated was for the trial judge to apprise both counsel of the effect of the motions made and then accord either or both of them the opportunity to withdraw the motions.
Counsel for defendant attempted as promptly and vigorously as he could to withdraw his motion, and he should have been granted that right. Then if the evidence was such as to warrant submission of the cause to the jury, that should have been done. The jury had not been discharged and was still *210available for service, and nothing had transpired to disqualify it from rendering a verdict in accordance with law.
Weygandt, C. J., dissents from the judgment and from the unprecedented simultaneous overruling of five previous pronouncements of this court in order to decide a case which raises no question of law not previously considered and carefully determined on numerous occasions through the years.